128 U.S. 525 (1888)
RYDER
v.
HOLT.
No. 76.
Supreme Court of United States.
Argued November 14, 1888.
Decided December 10, 1888.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
Mr. Arthur v. Briesen for appellant.
Mr. Rowland Cox for appellee.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
It was stipulated in the Circuit Court that this cause should abide the event of Holt v. Menendez, ante, 514, just decided, and the same decree in favor of complainants was, therefore, rendered in this as in that case. But it is now assigned for error that, as defendant and complainants below were citizens of the same State, and the bill did not allege that the trade-mark in controversy was "used on goods intended to be transported to a foreign country," Act of March 3, 1881, c. 138, § 11, 21 Stat. 502, the Circuit Court had no jurisdiction, and the decree must be reversed for that reason. The objection is well taken, and the decree is accordingly
Reversed.